~l ON aT - tao

oe

 

Case 20-10752-abl Doc 67 _ Entered 08/18/20 13:53:34 Page 1 of 4

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022

TRUSTEE

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
Case No. BK-S_ 20-10752-ABL
IN PROCEEDINGS UNDER CHAPTER 7

In re
JIMENEZ ARMS, INC.

APPLICATION FOR COMPENSATION
FOR GENSKE, MULDER & COMPANY,
LLP

Debtor(s) Date: September 17, 2020
Time: 11:00 a.m.

Place: Foley Bldg., Third Floor

i ie

 

LENARD E. SCHWARTZER, the duly appointed Chapter 7 Trustee in the above referenced
proceeding, applies to the Court for accountant’s fees and represents:

1. This case was commenced by the filing of a Chapter 7 bankruptcy petition on
February 10, 2020.

2. GENSKE, MULDER & COMPANY, LLP (Special Accountant) was retained as
accountant for the estate under a general retainer by Order of this Court entered August 17, 2020.

3. Special Accountant has provided services to the bankruptcy estate for the preparation of
the 2019 Federal Tax Return.

4, The estate owes Accountant $1,960.00 for the preparation of the 2019 tax return.

5. This fee is reasonable and consistent with fees usually charged for services of this nature.

6. Applicant has made no previous request for fees for this particular service.

 
IN

tao

tn

6

bo
=

 

 

 

Case 20-10752-abl Doc 67 _ Entered 08/18/20 13:53:34 Page 2 of 4

7. Applicant has sufficient funds on hand to pay this administrative expense.
8. The services provided by Accountant were necessary for the administration of this estate.
LEGAL ARGUMENT

Local Rule 9014(a)(1) provides:

(1) All motions which are required to be set for hearing, whether by statute,

rule, or court order, shall be set so that at least twenty-eight (28) day’s notice

of the hearing of the motion is given.

The Trustee in this case determined that it was in the best interest of the estate to file a tax
return for the year 2019. Bankruptcy Code §346(a). Employment of an accountant to prepare such
tax return was authorized pursuant to Bankruptcy Code §327(a). Notice of the hearing on the
Application was given pursuant to Local Rule 9014(a)(1).

CONCLUSION

Applicant prays for an order authorizing him to pay GENSKE, MULDER & COMPANY,

LLP $1,960.00 for the preparation of the 2019 Federal Tax Return.

Dated: August 18, 2020 a S| eee
i

ENARD E. SCHWARTZER, Trustee

 

DECLARATION OF TRUSTEE

I declare, under penalty of perjury, that the foregoing is true and correct, to the best of

my knowledge, information and belief. ‘

x
Dated: August 18, 2020

 

F DE. SCHWARTZERZ Trustee

i)

 
Case 20-10752-abl Doc 67 _ Entered 08/18/20 13:53:34 Page 3 of 4

MI GENSKE, MULDER & COMPANY ive
rd CERTIFIED PUBLIC ACCOUNTANTS

3187 Red Hill Ave #110, Costa Mesa CA 92626
949-650-9580

www.genskemulder.com

JIMENEZ ARMS INC - DIP Client No. 11646

LENARD E. SCHWARTZER

2850 SOUTH JONES BLVD, SUITE 1

LAS VEGAS, NV 89146 Invoice No. 912126
Invoice Date 06/30/2020

 

Current Professional Services:

Preparation of Federal and State S-Corp income tax returns
Assemble and math proof tax returns

Computer processing of tax returns

Correspondences relating to 2019 tax returns

Current Amount Due $ 1,960.00
Prior Balance as of 06/01/2020 0.00
Total Amount Due $___ 1,960.00

 

 

0-30 31-60 61-90 91-120 Over 120 Balance
1,960.00 0.00 0.00 0.00 0.00 1,960.00

 

 

 

Please include your client number when making payments.
Thank you for allowing Genske Mulder & Company to continue to serve you.

Lb"
 

"Case 20-10752-abl Doc 67 Entered 08/18/20 13:53:34 Page 4 of 4

 

 

 

 

 

 

 

wey
oat 4
at, .
os
Ve
ne eis ae et ot ee le
So
a t
_ ————_— , : . :
